NO. 12-17-00379-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

DARRELL HARDY LACY,                               §        APPEAL FROM THE
APPELLANT

V.                                                §        COUNTY COURT AT LAW NO. 2

THE STATE OF TEXAS,
APPELLEE                                          §        SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       A jury found Darrell Hardy Lacy “guilty” of driving while intoxicated and the trial court
sentenced Appellant to 180 days in the Smith County jail, plus a $2,000 fine. Appellant filed a
notice of appeal.
       To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right
to appeal. See TEX. R. APP. P. 25.2(d). The certification should be part of the record when the
notice is filed, but may be added by timely amendment or supplementation. Id. In this case,
Appellant’s notice of appeal does not include the required certification. Nor does the clerk’s
record contain a certification.
       On December 28, 2017, this Court notified Appellant that the clerk’s record failed to
contain the trial court’s certification of Appellant’s right of appeal specifically required by Texas
Rule of Appellate Procedure 25.2(d). The notice warned that, unless a supplemental clerk’s
record was filed with this Court in compliance with Rule 25.2(d), on or before January 8, 2018,
the appeal would be referred to the Court for dismissal.
       The deadline for responding to this Court’s notice has expired, and the clerk’s record has
not been amended to show Appellant’s right to appeal. Therefore, the appeal is dismissed for
want of jurisdiction. See TEX. R. APP. P. 43.2(f); see also Nyameteh v. State, No. 12-16-00080-
CR, 2016 WL 2766108 (Tex. App.—Tyler May 11, 2016, no pet.) (mem. op., not designated for
publication).
Opinion delivered January 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 18, 2018


                                         NO. 12-17-00379-CR


                                    DARRELL HARDY LACY,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                            Appeal from the County Court at Law No. 2
                        of Smith County, Texas (Tr.Ct.No. 001-81992-16)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.